

115 HR 4259 IH: Lifesaving Librarians Act
U.S. House of Representatives
2017-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4259IN THE HOUSE OF REPRESENTATIVESNovember 6, 2017Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize the Secretary of Health and Human Services to
			 award grants for naloxone rescue kits in public libraries, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Lifesaving Librarians Act. 2.Grant program for naloxone rescue kitsThe Public Health Service Act is amended by inserting after section 514 of such Act (42 U.S.C. 290bb–7) the following:
			
				514A.Grant program for naloxone rescue kits
 (a)Grant program establishmentThe Secretary of Health and Human Services shall establish a program to award grants to public libraries for one or both of the following purposes:
 (1)To purchase naloxone rescue kits for use in such public libraries. (2)To provide training to enable employees of such public libraries to use naloxone rescue kits.
						(b)Eligibility
 (1)In generalTo seek a grant under this section, a public library shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may require.
 (2)Eligible public libraryTo be eligible for a grant under this section, a public library— (A)shall certify that it owns, or will purchase within 90 days of receipt of such grant, a naloxone rescue kit;
 (B)must be maintained for, and open to, the general public; and (C)must be in a county designated as a high-intensity drug trafficking area pursuant to section 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706).
 (3)Limit on grantsA library that receives a grant under this section shall not be eligible to receive another grant under this section until one year has elapsed from the date of receipt of such grant.
						(c)Trained employee required
 (1)In generalTo be eligible to receive a grant under this section, a public library shall certify that— (A)on the date of receipt of such grant, it will employ a full-time employee who has been trained in the use of naloxone rescue kits; or
 (B)if on the date of receipt of such grant it will not employ a full-time employee who has been trained in the use of naloxone rescue kits, it will hire such an employee within 90 days of the date of receipt of such grant.
 (2)Continuity in employmentTo be eligible to receive a grant under this section, a public library shall certify that for a continuous period of one year following the date of receipt of such grant—
 (A)in the case of a library that makes a certification pursuant to paragraph (1)(A), it shall not lack a full-time employee who has been trained in the use of naloxone rescue kits for a continuous period of longer than 30 days; or
 (B)in the case of a library that makes a certification pursuant to paragraph (1)(B), following the date upon which it first hires a full-time employee who has been trained in the use of naloxone rescue kits, it shall not lack such an employee for a continuous period of longer than 30 days.
 (3)Full-time employeeIn this subsection, the term full-time employee means, with respect to any month, an employee who is employed on average at least 30 hours of service per week.
 (d)Reporting requiredAs a condition on receipt of a grant under this section, a public library receiving such grant shall certify that it will report the use of naloxone or a naloxone rescue kit on its property to the Secretary on a quarterly basis for a period of one year after the date of receipt of such grant.
 (e)SunsetThe Secretary shall not award grants under this section after the end of fiscal year 2022. . 